DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
2.	The amendment file on April 14th 2022 has been entered. Claims 1, 5, 7 – 12, 16 and 18 – 24 stand amended, claims 2 – 4, 6, 13 – 15, 17 and 25 are cancelled, claims 26 – 34 are newly added with claims 1, 5, 7 – 12, 16, 18 – 24 and 26 – 34 pending.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A computing system comprising:  networks of nodes, wherein a first network of nodes of the two networks of nodes stores one or more access policies to a second network of nodes, wherein the second network of nodes of the two networks of nodes is configured to, based on a database and a blockchain, store and distribute data across nodes in the second network of nodes, wherein the two networks of nodes are in communication with each other via a communication channel and wherein each node of the second network of nodes stores software that, when executed, causes the node to: receive data for storing in the database; cause the received data to be stored, based on an identifier associated with the received data, at a location in the database; calculate, using a hashing algorithm, a fingerprint of the received data; cause a transaction to be stored to the blockchain, wherein the transaction includes an identifier for the transaction, an indication of the location in the database, the identifier associated with the received data, and the fingerprint; based on the transaction being stored to the blockchain, receive, from each other node of the second network of nodes, a request for the received data, resulting in a plurality of requests for the received data; and send, to each other node of the second network of nodes, the received data to cause the received data to be stored in a copy of the database local to each other node of the second network of nodes.” The closest prior art of record Holger Assenmacher . (United States Patent Publication Number 20200366489), hereinafter referred to as Assenmacher  teaches “A computing system comprising:  networks of nodes, wherein a first network of nodes of the two networks of nodes stores one or more access policies to a second network of nodes, wherein the second network of nodes of the two networks of nodes is configured to, based on a database and a blockchain, store and distribute data across nodes in the second network of nodes, wherein the two networks of nodes are in communication with each other via a communication channel wherein the transaction includes an identifier for the transaction, an indication of the location in the database, and the fingerprint.”
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 12 and 32 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 5, 7 – 12, 16, 18 – 24 and 26 – 34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166